MR. JUSTICE FREEBOURN:
Grass Creek Oil and Gas Company, plaintiff and appellant, *595brought this action to quiet title to an undivided one-half interest in all oil, gas and other minerals underlying the S^SW^A, NE^SW^, W%SEi4, section 24, township 10 north, range 26 east, M. P. M., in Musselshell county, Montana. From a judgment in favor of defendants, plaintiff has appealed.
The issues made by the pleadings and the rights claimed in this case were settled in Hinton v. Staunton, Mont. 228 Pac. (2d) 461, except as to the Texas Oil Company which holds by virtue of leases from certain of the defendants.
For the reasons stated and upon the authorities cited in Hinton v. Staunton, supra, the judgment of the lower court is affirmed.
MR. CHIEF JUSTICE ADAIR, and ASSOCIATE JUSTICES METCALF, BOTTOMLY and ANGSTMAN, concur.